Citation Nr: 1433934	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for hiatal hernia with gastrointestinal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to August 1992 and from February 2003 to April 2004.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned a 10 percent disability rating for hiatal hernia with GERD.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 Board hearing.  A transcript of the hearing has been associated with the claims file.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Veteran has indicated that his employer recognizes that the Veteran's hiatal hernia with GERD is an issue, and the disability causes him to miss work.  See October 2011 Board hearing transcript at p. 7; March 2009 VA examination.  However, there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected hiatal hernia with GERD.  Accordingly, TDIU has not been raised by the record.  

The issues of entitlement to (a) service connection for dental treatment purposes and (b) service connection for a dental disability for compensation purposes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Mays v. Brown, 5 Vet. App. 302 (1993); March 2010 claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA medical examination in March 2009, and the examiner noted that vomiting occurred less than weekly and that there were no symptoms of regurgitation.  In the October 2011 Board hearing, the Veteran reported an increase in the severity of his symptoms, to include an increase in the frequency of vomiting.  See October 2011 Board hearing transcript at p. 10.  The Veteran also reported new symptomatology, to include the occurrence of regurgitation.  Id. at p. 9.  Based on the reports of worsening symptoms, the occurrence of new symptomatology, and the fact that the Veteran has not been examined since March 2009, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's hiatal hernia with GERD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to the hiatal hernia with GERD, specifically to include treatment records from (a) West Jefferson Hospital, and (b) the gastrointestinal clinic that first treated the Veteran in November 2011.  See October 2011 Board hearing transcript at p. 5; November 2011 private treatment note.

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.    

2. Obtain outstanding VA treatment records, to include records from July 2010 to present.  

Associate any records obtained with the Veteran's paper claims folder or Virtual VA/VBMS.

3. If, after making reasonable efforts to obtain any of the above outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's hiatal hernia with GERD. 

The examiner is asked to address the current nature and severity of the hiatal hernia with GERD.  Please indicate all of the Veteran's symptoms, and address whether the Veteran's symptoms are "productive of considerable impairment of health."  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



